Case 3:17-cv-06513-MAS-LHG Document 94 Filed 06/05/20 Page 1 of 2 PageID: 1026




 Patrick L. Rocco (PR-8621)
 FLEISCHMAN BONNER & ROCCO LLP
 447 Springfield Avenue, 2nd Floor
 Summit, New Jersey 07901
 (908) 516-2045
 Email: procco@fbrllp.com

 Attorney for Plaintiff

                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY


 OKUMUS OPPORTUNISTIC VALUE
 FUND, LTD.                 Civ. Action No.: 3:17-cv-06513 (MAS-LHG)
                  Plaintiff

        vs.                                  Document Electronically Filed

 VALEANT PHARMACEUTICALS
 NTERNATIONAL, INC., J.
 MICHAEL PERASON, HOWARD B.
 SCHILLER, ROBERT ROSIELLO,
 ARI KELLEN and TANYA CARRO

                  Defendants


          NOTICE OF MOTION FOR PRO HAC VICE ADMISSION
                   OF PETER BARRY PATTERSON

       PLEASE TAKE NOTICE, that on July 6, 2020 at 10:00 a.m., or as soon

 thereafter as counsel may be heard, Plaintiff Okumus Opportunistic Value Fund,

 Ltd., will move before the Honorable Michael Shipp, United States District Judge

 in the United States District Court for the District of New Jersey at the Clarkson S.

 Fisher Building & U.S. Courthouse, 402 East State Street, Trenton, NJ 08608 for
Case 3:17-cv-06513-MAS-LHG Document 94 Filed 06/05/20 Page 2 of 2 PageID: 1027




 an order pursuant to Local Rule 101.1(c) to admit pro hac vice Peter Barry

 Patterson as counsel for Plaintiff in the above-captioned matter.

       In support of this motion, the undersigned shall rely upon the Declarations of

 Patrick L. Rocco, and Peter Barry Patterson, Jr. Counsel for Defendants Valeant

 Pharmaceuticals International, Inc., Robert L. Rosiello, and Ari Kellen have stated

 that they have no objection to the admission requested herein. A proposed form of

 Order is also being submitted herewith.

 Dated: June 5, 2020

                                        Respectfully submitted,


                                 By:    s/ Patrick L. Rocco
                                        Patrick L. Rocco (PR-8621)
                                        FLEISCHMAN BONNER & ROCCO LLP
                                        447 Springfield Avenue, 2nd Floor
                                        Summit, New Jersey 07901
                                        (908) 516-2045




                                           2
